DETAILED ACTION
	The pending claims are 1-4.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/14/2022 is acknowledged. Claims 1-4 are being examined herein as being drawn to the elected group. Claim 5-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the tubular rib spirally wound around the cylindrical body" in line 9-10.  There is insufficient antecedent basis for this limitation in the claim. The tubular rib spirally wound around the cylindrical body is found in claim 3, however that claim is not depended on. Examiner will interpret claim 4 without the tubular rib spirally wound around the cylindrical body, for the purposes of compact prosecution. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rutter (Pat No 7591830), in view of Rosen (Pub No US/2013/0138135), and Varma (Pat No 9,055,973). 
Regarding claim 1, Rutter teaches a multipurpose vaginal occlusion and distension device (medical apparatus) with a distension controller comprises of a cylindrical body (balloon dilator apparatus 30), 
a cylindrical body made of a double layer polymeric membrane (fig. 2 disclose multiple balloons used creating, a least, double layer polymeric membrane, Rutter, abstract, col. 4, line 33-56) having a thickness of 0.5 to 4 mm (Rutter, col. 4, line 57-67) with both anterior wall and posterior wall closed with similar double layered membrane (Fig. 2 discloses a layered balloon with both anterior and posterior walls closed, Rutter, fig. 1-2) making, 
an annular space (space inside outer balloon 32) between said two layers and cylindrical hollow internal space (space inside inner balloon 40), which are inflatable (Rutter, col. 4, line 33-68, Fig. 1-2), and both anterior and posterior circular edges of the said cylindrical body (balloon 32) is having tubular silicon ribs (proximal 34 and distal 36 ends) which are also inflatable,
wherein the posterior end is provided with a tubular opening (ventilating tube opening) having gas flow tube (ventilating tube) (Fig. 1 and 2 shows a tubular opening with a tube, Rutter, col. 3, line 60 through col. 4, line 32, fig. 1-2) 
multiple channels to inflate an cavity of the cylindrical body, the flexible annular space, the flexible tubular rib at the anterior circular edge and at the posterior circular edge (Rutter, col. 2, line 57 through col. 3, line 44). 
Rutter fails to teach the cylindrical body having a dia ranging from 1 cm to 8 cm and a length ranging from 2 cm to 8 cm.
Rosen teaches a multipurpose vaginal occlusion and distension device with a distension controller comprises of a cylindrical body (force applying portion 18) having a dia ranging from 1 cm to 8 cm and a length ranging from 2 cm to 8 cm (Width of the expandable portion can be 1-6 cm, more preferably 3-4 cm. The length of the expandable portion can be 1-6 cm, more preferably 2-5 cm, Rosen, abstract, col. 120, 122, 126-130, 215, and 233-237),
Rutter and Rosen are considered to be analogous to the claimed invention because both are in the same field of occlusion devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of the force applying portion 18 and dimensions from Rosen as the main body proximate to the expandable portion can be less than 7 cm and more preferably less than 5 cm in width to reduce tension in the vaginal walls (Rosen, abstract, col. 127, 215, and 233-237).
Rutter fails to teach that the tubular silicon ribs are formed by semi flexible metallic ring engulfed inside the silicon ribs.
However, Rosen teaches a device wherein the tubular silicon ribs formed by semi flexible metallic ring (wire forms 22) engulfed inside the silicon ribs (stabilizing body 12) which are also inflatable (Rosen, abstract, col. 128, 130, 133-138, fig. 1-4),
Rutter and Rosen are considered to be analogous to the claimed invention because both are in the same field of dilation and occlusion devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of the of the balloon from Rutter with the inflatable stabilizing body 12 and outer layer grips from Rosen, in place of the proximal 34 and distal 36 ends from Rutter, on the ends of the occlusion device because the and would have obtained the predictable result of holding in place via pressure from inflatable stabilizing body 12 and grips while maintaining the shape of the device and sealing the outer balloon (Rosen, abstract, col. 128, 130, 133-138, fig. 1-4).
Rutter fails to teach wherein a gas flow tube is connected a connector port of a Distension control and release mechanism having a gas pumping bellows chamber by means of a Coupling port with a gas releasing and locking valve, and an out let of the gas pumping bellows chamber is connected to the gas inflow and outflow tube provided with a gas inlet / out valve.
However, Varma teaches wherein the posterior end is provided with a tubular opening (ventilating tube opening) having gas flow tube (ventilating tube) and is connected a connector port (connector 3) of a Distension control and release mechanism having a gas pumping bellows chamber (syringe 7) by means of a Coupling port (tube 4) with a gas releasing and locking valve (Pressure relieving valve 5), and an out let of the gas pumping bellows chamber (syringe 7) is connected to the gas inflow and outflow tube (tube 4) provided with a gas inlet / out valve (Stopcock 6) (Varma, col. 3, line 30 through col. 4, line 45, fig. 1).
Rutter and Varma are considered to be analogous to the claimed invention because both are in the same field of occlusion devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of the pumping means and would have obtained the predictable result of inflating the balloons (Varma, col. 3, line 30 through col. 4, line 45, fig. 1).
Regarding claim 2, the combination of Rutter (Pat No 7591830), in view of Rosen (Pub No US/2013/0138135), and Varma (Pat No 9,055,973) teaches the Multipurpose vaginal occlusion and distension device as claimed in claim 1.
Rutter fails to teach wherein the outer layer of the cylindrical body is corrugated so that it helps to make the cylindrical body part comfortably fit inside the vaginal canal as per the choice of a user.
However, Rosen teaches wherein the outer layer (surface of) of the cylindrical body (stabilizing body 12) is corrugated (grips 52) so that it helps to make the cylindrical body part comfortably fit inside the vaginal canal as per the choice of a user (Rosen, col. 133).
Rutter and Rosen are considered to be analogous to the claimed invention because both are in the same field of dilation and occlusion devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of the of the balloon surface from Rutter with the inflatable stabilizing body 12 surface and outer layer grips 52 from Rosen, inplace of the proximal 34 and distal 36 ends from Rutter, on the ends of the occlusion device because the and would have obtained the predictable result of holding in place via pressure from inflatable stabilizing body 12 and grips while maintaining the shape of the device and sealing the outer balloon (Rosen, abstract, col. 128, 130, 133-138, fig. 1-4).
Regarding claim 4, the combination of Rutter (Pat No 7,591,830), in view of Rosen (Pub No US/2013/0138135), and Varma (Pat No 9,055,973) teaches the Multipurpose vaginal occlusion and distension device (medical apparatus of Rutter) as claimed in claim 1, the combination further discloses: wherein the Distension control and release mechanism having the gas pumping bellows chamber (syringe 7 of Varma) by means of a Coupling port (tube 4 of Varma) with the gas releasing and locking valve (Pressure relieving valve 5) (Varma, col. 3, line 30 through col. 4, line 45, fig. 1), and the out let of the gas pumping bellows chamber (syringe 7 of Varma)  is connected to the gas inflow and outflow tube (tube 4 of Varma)  provided with the gas inlet/out valve (Stopcock 6 of Varma) (Varma, col. 3, line 30 through col. 4, line 45, fig. 1), having multiple channels to inflate which fills the flexible annular space (space inside outer balloon 32 of Rutter) formed by the double layered polymeric membrane (fig. 2 disclose multiple balloons used creating, a least, double layer polymeric membrane, Rutter, abstract, col. 4, line 33-56), flexible tubular rib (stabilizing body 12 of Rosen) at the anterior circular edge (edge 36 of Rutter), posterior circular edge (edge 34 of Rutter), and the cylindrical cavity (space inside inner balloon 40 of Rutter) (Rutter teaches each balloon can be inflated separately or together, Rutter, col. 2, line 57 through col. 3, line 44).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rutter (Pat No 7,591,830), in view of Rosen (Pub No US/2013/0138135) and Varma (Pat No 9,055,973), as applied to claim 1, further in view of Tal (Pub No US/2018/0014829).

Regarding claim 3 the combination of Rutter (Pat No 7,591,830), in view of Rosen (Pub No US/2013/0138135), and Varma (Pat No 9,055,973) teaches the Multipurpose vaginal occlusion and distension device as claimed in claim 1, the combination further discloses: so that the air pumping bellows chamber of the a Distension control and release mechanism simultaneously inflates them, wherein when the cylindrical body (balloon dilator apparatus 30 of Rutter) is inserted inside the vaginal cavity, it comfortably fits inside the vaginal canal as per the choice of a user so as to prevent stress urinary incontinence and for fecal incontinence (Inflation can be separate of simultaneous, Rutter, col. 2, line 57 through col. 3, line 44). 
Rutter fails to disclose the cylindrical body is reinforced by a tubular rib spirally wound around the cylindrical body which is inflatable, made of silicon with or without metallic soft spring thread engulfed by silicon, and connected to the tubular rib at the anterior circular edge and at the posterior circular edge.
However, Tal discloses the cylindrical body is reinforced by a tubular rib (coils or loops 68) spirally wound around the cylindrical body which is inflatable (Figs. 6-7 disclose the coils wrapped around the body, Tal, col. 46-49, fig. 6-7), made of silicon with or without metallic soft spring thread engulfed by silicon (constructed of shape memory material, Tal, col. 34), and connected to the tubular rib at the anterior circular edge and at the posterior circular edge (connected at ends Tal, col. 46).
Rutter and Tal are considered to be analogous to the claimed invention because both are in the same field of dilation / occlusion devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a spirally wound inflatable rib that could allow for the regulation of blood flow and variable occlusion (Tal, col. 47-49, fig. 6-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O'Brien (US/2018/0280059) describes a double layered balloon with multiple pumping devices and filling methods, Hanson (US/2016/0287259) describes a balloon comprising an outer balloon member, and an inner balloon member having an inner wall and an outer wall and extending through at least a portion of the outer balloon member, Sheu (US/2010/0312204) describes a menstrual cup that is reinforced by a ring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P STEIN/               Examiner, Art Unit 3771                                                                                                                                                                                         /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771